Name: Commission Regulation (EC) No 2241/97 of 11 November 1997 on the sale at a price fixed in advance of unprocessed dried figs from the 1996 harvest, held by the Spanish storage agencies, to distilleries and the animal feed industry
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  prices;  agricultural activity;  marketing;  food technology
 Date Published: nan

 L 307/2 EN Official Journal of the European Communities 12. 11 . 97 COMMISSION REGULATION (EC) No 2241/97 of 11 November 1997 on the sale at a price fixed in advance of unprocessed dried figs from the 1996 harvest, held by the Spanish storage agencies, to distilleries and the animal feed industry figs to distilleries; whereas, in the case of dried figs intended for animal feed, to facilitate checks that they were used for the intended purpose , it is necessary to stipulate the end product to be made and the deadline for its manufacture and to require a commitment on the part of the manufacturer to use the products in question in the manufacture of animal feed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget ­ ables, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201 /96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetable products ('), as amended by Regulation (EC) No 2199/97 (2) and in par ­ ticular Article 9 (8) thereof, Whereas the second subparagraph of Article 9 (3) of Regulation (EC) No 2201 /96 states that where products cannot be disposed of on normal terms, special measures may be taken ; whereas approximately 1 200 tonnes of unprocessed dried figs held by the Spanish storage agen ­ cies cannot be sold on normal terms as they are no longer fit for human consumption; whereas they must be sold for specific uses within the meaning of Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unpro ­ cessed dried grapes and figs by storage agencies (3), as last amended by Regulation (EC) No 1437/97 (4); Whereas there are currently outlets for unprocessed dried figs unfit for human consumption in the distillation and animal feed sectors; whereas the products held by the storage agencies should be sold for these two uses; whereas in view of the small amount for sale and the special characteristics of the markets for which it is intended, sale at prices fixed in advance is most appro ­ priate ; Whereas the appropriate selling price is the same for both intended uses, given that the terms of access to the two markets are similar; whereas the special security referred to in the second subparagraph of Article 9 (3) of Regula ­ tion (EC) No 2201 /96 should be fixed on the basis of the difference between the normal market price for dried figs and the selling price fixed by this Regulation ; Whereas Commission Regulation (EEC) No 1707/85 of 21 June 1985 on the sale of unprocessed dried figs by storage agencies for the manufacture of alcohol (*) lays down the detailed rules for the sale of unprocessed dried Article 1 1 . The storage agencies in the Annex hereto shall undertake the sale of the unprocessed dried figs they hold from the 1996 harvest to distilleries and the animal feed industry, in accordance with Title III of Regulation (EEC) No 626/85 and this Regulation , at a price fixed at ECU 4 per 100 kilograms net . 2 . The special security referred to in the second sub ­ paragraph of Article 9 (3) of Regulation (EC) No 2201 /96 is set at ECU 15 per 100 kilograms net . Article 2 1 . Purchase applications shall be submitted to the storage agencies for the products held by them. 2. The storage agencies shall inform interested parties, at their request, of the quantities available and the places where the products are stored . Article 3 Regulation (EEC) No 1707/85 shall apply to the sale of unprocessed dried figs to distilleries . (') OJ L 297, 21 . 11 . 1996, p. 29 . (2) OJ L 303 , 6 . 11 . 1997, p . 1 . (3 ) OJ L 72, 13 . 3 . 1985, p. 7 . (4) OJ L 196, 24. 7. 1997, p. 62. 5 OJ L 163, 22 . 6 . 1985, p . 38 . Article 4 1 . Unprocessed dried figs sold to the animal feed industry shall be used for the manufacture of products falling within CN code 2309 . 12. 11 . 97 EN Official Journal of the European Communities L 307/3 Article 6 The Member States shall take the necessary measures to ensure equal access by the industries concerned to the amounts placed on sale . 2 . Manufacture must be completed at the latest 90 days after the date the purchase application referred to in Article 8 (2) of Regulation (EEC) No 626/85 is accepted . 3 . The purchase application shall contain, in addition to the information referred to in Article 7 (2) of Regula ­ tion (EEC) No 626/85, a declaration by the applicant undertaking to use the dried figs for the manufacture of the products referred to in paragraph 1 . Article 5 The Member States shall carry out physical and docu ­ mentary checks to ensure that the products sold pursuant to this Regulation are used for the purposes intended . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1997 . For the Commission Franz FISCHLER Member of the Commission ANNEX Storage agency Quantity for sale (kg) Sat Hor. No 8555 (Miajadas  CÃ ¡ceres) 514 265 Carnes y Conservas EspaÃ ±olas SA (Carcesa) (D. Benito  Badajoz) 268 414 Sat No 4119 , Aceites y Frutas (Cebolla  Toledo) 252 917 AgrupaciÃ ³n de Coop. Valle del Jerte (Valdastillas  CÃ ¡ceres) 160 901 Total 1 196 497